Citation Nr: 1015334	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-38 784A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for L4-5 
intervertebral disc syndrome (IVDS), currently evaluated as 
30% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R) prior to March 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to February 
1962.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a February 2004 rating action that 
denied a T/R and a rating in excess of 20% for IVDS.  By 
rating action of January 2007, the RO granted an increased 
rating from 20% to 30% for the veteran's IVDS; the matter of 
a rating in excess of 30% remains for appellate 
consideration.  

By rating action of October 2007, the RO granted a T/R from 
March 2007; the matter of entitlement to a T/R prior to March 
2007 remains for appellate consideration.

By decisions of October 2008 and November 2009, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's L4-5 IVDS is manifested by complaints of 
pain, with objective evidence of L4-5 spinal stenosis, 
degenerative disc disease, and degenerative joint disease, 
and findings consistently showing forward flexion in excess 
of 30 degrees and no ankylosis or incapacitating episodes on 
VA examinations.

3.  Prior to March 2007, the veteran's service-connected 
disabilities consisted of L4-5 IVDS, rated as 30% disabling; 
right lower extremity radiculopathy, rated as 10% disabling; 
tinnitus, rated as 10% disabling; and bilateral hearing loss, 
assigned a noncompensable rating.

4.  Prior to March 2007, the percentage ratings for the 
veteran's service-connected disabilities did not meet the 
minimum schedular criteria for the grant of a T/R, and those 
disabilities were not shown to have prevented him from 
obtaining or retaining substantially gainful employment.

5.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the matters on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30% for L4-5 IVDS 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).

2.  Prior to March 2007, the criteria for a T/R were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2009).

3.  An IME opinion is not warranted in this case.  
38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 
20.901(d) (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

A May 2003 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his increased rating claim, and of what was 
needed to establish entitlement thereto (evidence showing 
that a service-connected disability had worsened).  A 
February 2006 post-rating RO letter notified them of what was 
needed to establish entitlement to a T/R.  A March 2006 RO 
letter also informed the Veteran that a service-connected 
disability would be assigned a rating by applying relevant 
Diagnostic Codes (DCs) which provide for a range in severity 
from 0% to 100%, based on the nature and symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  The latter letter also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter February 2006 RO letter provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what evidence the VA 
had received; what evidence the VA was responsible for 
obtaining, to include Federal records; and the type of 
evidence that the VA would make reasonable efforts to get.  
The Board thus finds that the 2003 and 2006 RO letters 
cumulatively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were not furnished to the 
Veteran prior to the February 2004 rating action on appeal.  
However, the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  After the 
issuance of the 2006 notice letters and providing the Veteran 
additional opportunities to furnish information and/or 
evidence pertinent to the claims under consideration, the RO 
readjudicated them on the basis of all the evidence of 
record, as reflected in the January 2007 rating action and 
Supplemental Statement of the Case (SSOC), and the July 2009 
SSOC.  Hence, the Board finds that any VA failure to fulfill 
VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2008).  



In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the October 2005 SOC, and that this suffices for 
Dingess/Hartman.  The RO also afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the March 2006 letter.    
 
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, including post-service 
VA and private medical records up to 2009.  The Veteran was 
afforded a comprehensive VA examinations in July 2003, June 
2006, September 2007, September 2008, and January 2009.  
Significantly, he has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
April and August 2008, the Veteran stated that he had no 
other information or evidence to submit in connection with 
his claims.  

The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matters on appeal.  In November 2008, the 
Social Security Administration stated that medical records 
underlying the award of benefits to the Veteran were 
unavailable, and that further efforts to obtain them would be 
futile.  

In March 2010, the veteran's representative requested an 
advisory opinion from an IME to assist in the determination 
as to whether a T/R was warranted prior to March 2007.  When, 
in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the VA or the Board may secure an 
advisory medical opinion from one or more IMEs who are not VA 
employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).  

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the current medical evidence 
contains sufficient clinical findings to permit the Board to 
adequately adjudicate the claim for a T/R prior to March 
2007.  The record from 2003 to 2007 presents no conflict in 
the existing evidence as to the degree of severity of the 
veteran's service-connected disabilities and how they 
impaired him occupationally prior to March 2007.  As there is 
no medical complexity or controversy in this case requiring 
an opinion from an IME for resolution of that matter on 
appeal, the Board finds that obtaining such opinion is not 
warranted. 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

I.  A Rating in Excess of 30% for L4-5 IVDS

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Under the applicable criteria, 38 C.F.R. § 4.71a, DC 5243, 
pursuant to the criteria set forth in a General Rating 
Formula for Diseases and Injuries of the Spine, provides a 
20% rating for IVDS where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than  60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating requires that forward flexion of the thoracolumbar 
spine be 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50% rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100% rating requires unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

IVDS may also be rated on the basis of the total duration of 
incapacitating episodes over a previous 12 month period.  A 
20% rating is warranted for incapacitating episodes of IVDS 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past      12 
months.  A 60% rating requires incapacitating episodes of 
IVDS having a total duration of at least 6 weeks during the 
past 12 months.  Alternatively, IVDS may be rated by 
combining under 38 C.F.R. § 4.25 (2009) separate ratings for 
its chronic orthopedic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
results in the higher rating.  For purposes of rating under 
DC 5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires treatment and bed rest 
prescribed by a physician.  

In this case, the RO in January 2007 increased the rating of 
the veteran's IVDS from 20% to 30% based on consideration of 
the schedular criteria for a 20% rating under DC 5243, and 
the addition of a 10% rating for functional loss due to pain, 
fatigability, lack of endurance, and decreased range of 
motion with repeated use under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the Court's decision in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).   The Veteran contends that his 
L4-5 IVDS is more disabling that currently evaluated.  
However, the Board finds that the evidence provides no basis 
for more than a 30% schedular rating under 38 C.F.R.    § 
5243 and DeLuca, as there has been no evidence of the 
symptoms required for a 40% or higher rating at any time 
during the rating period under consideration.

March 2003 VA lumbar spine magnetic resonance imaging (MRI) 
revealed mild to moderate acquired L4-5 spinal stenosis 
secondary to disc bulge, facet and ligamentous hypertrophy.  
Bilateral facet degenerative joint disease (DJD) was also 
seen at the L3-4 and L5-S1 levels.  Old post-surgical changes 
were seen on the left at L5-S1.  There was no evidence of 
focal lumbar disc protrusion or nerve root displacement.  

On July 2003 VA examination, the Veteran complained of easy 
fatigability during repetitive movement in the lower back, 
and flare-up when bending or lifting.  Current examination 
showed pain on palpation over L-4, L-5, and S-1 with painful 
and limited range of motion.  Lumbosacral spine forward 
flexion was to 70 degrees, extension to 15 degrees, and 
lateral flexion and rotation to 30 degrees each and normal.  
There was no radiation of pain to the lower extremities.  
Straight leg raising was negative, and the Veteran was able 
to walk on toes and heels.  Gait was normal.  The diagnoses 
were 1961 lumbosacral spine injury status post laminectomy, 
lumbosacral spine pain - mild to moderate L4-5 spinal 
stenosis secondary to disc bulge, and lumbar spine 
degenerative disc disease (DDD).  

January 2005 thoracic spine MRI at MD Imaging revealed normal 
vertebral body height and alignment.  There was mild 
spondylosis throughout the thoracic spine, with no focal disc 
protrusion, central canal stenosis, cord compression, or 
evidence of a compression fracture.  There were some 
degenerative disc changes throughout the thoracic spine with 
some mild bulging and spurring.  February 2005 lumbar spine 
MRI revealed hypertrophic degenerative changes of the discs 
and posterior elements from L-2 through S-1, resulting in 
borderline impingement of both L-5 nerve roots due to 
borderline acquired central spinal stenosis at the L4-5 disc 
level.  There were degenerative disc changes at the L2-3 disc 
level with diffuse disc bulging, disc dehydration and 
calcification, discogenic endplate changes, and   grade I 
retrolisthesis.  The L3-4 disc was degenerated with 
dehydration and diffuse disc bulging, and the facet joints 
were hypertrophied.  There were no obvious changes since 
prior March 2003 MRI.

On December 2005 VA outpatient examination, the Veteran 
reported that his pain was fairly well controlled with pain 
medication, with which he was compliant.

On June 2006 VA examination, the Veteran complained of 
increased lower back pain, with flare-up of pain with bending 
or lifting, but no related bladder or bowel complaints.  The 
physician noted that the Veteran had not had any 
incapacitating episodes or hospital admissions related to his 
spine condition during the last 12 months.  Current 
examination showed painful and limited lumbosacral spine 
range of motion, with forward flexion to 70 degrees, 
extension to 10 degrees, and lateral bending and rotation to 
30 degrees each and normal.  There was no paravertebral 
muscle spasm.  The veteran's low back pain radiated to the 
right sacroiliac joint and right lower extremity.  Straight 
leg raising was negative from the sitting position.  The 
Babinski sign was negative bilaterally.  The Veteran was able 
to walk on his toes and heels.  Gait was with a mild limp on 
the right leg because of radiating lower back pain to the 
right lower extremity.  The diagnoses were 1961 lumbosacral 
spine injury status post laminectomy and L5-S-1 discectomy, 
chronic lumbosacral spine pain - DDD and DJD, and right 
radiculitis lumbosacralis.  

On September 2007 VA examination, the Veteran's complaints 
included low back pain.  On examination, he could walk on his 
toes and heels.  The straight leg raising sign was absent.  
Forward flexion of the spine was to 70 degrees, extension to 
10 degrees, and lateral bending and torque to 30 degrees 
each.  Lumbar spine X-rays revealed multi-level DDD and an 
articular defect in the anterior body of the L-3 vertebrae 
with joint narrowing at this level and spondylosis.  There 
was evidence of facet sclerosis at the L4-5 and L5-S1 levels.  

On September 2008 VA examination, the Veteran complained of 
intermittent low back pain.  There was no impairment of 
bladder or bowel function.  The back pain was relieved with 
use of prescribed medication.  The physician noted that the 
Veteran had not had any incapacitating episodes of low back 
pain during the last 12 months.  On current examination, gait 
and posture were normal, and the Veteran walked without 
assistance.  There was loss of lumbar lordosis, but no 
tenderness over the lumbosacral spine or paraspinal muscle 
spasm.  On range of motion testing, all of which was 
painless, lumbar forward flexion was to 50 degrees, 
hyperextension to 0 degrees, right lateral flexion to 10 
degrees, left lateral flexion to 15 degrees, and rotation to 
20 degrees bilaterally.  Straight leg raising was to 90 
degrees bilaterally, and there was no pain or muscle spasm.  
The Babinski sign was negative bilaterally.  The diagnoses 
were chronic low back pain with history of 1961 lumbosacral 
spine injury and right lower extremity radiculopathy status 
post discectomy and laminectomy at L5-S1, and lumbosacral 
spine degenerative arthritis.

On January 2009 VA examination, the Veteran complained of 
increased lower back pain, with flare-up of pain with 
prolonged bending, lifting, or sitting, but no related 
bladder or bowel complaints.  The physician noted that the 
Veteran had not had any incapacitating episodes or hospital 
admissions related to his spine condition during the last 12 
months.  Current examination showed painful and limited 
lumbosacral spine range of motion, with forward flexion to 60 
degrees, extension to 5 degrees, and lateral bending and 
rotation to 25 degrees each.  There was no paravertebral 
muscle spasm.  The veteran's low back pain radiated to the 
right sacroiliac joint and right lower extremity.  Straight 
leg raising was negative from the sitting position.  The 
Babinski test was negative bilaterally.  The Veteran was able 
to walk on his toes and heels.  Gait was with a mild limp on 
the right leg because of radiating lower back pain to the 
right lower extremity.  The diagnoses were chronic 
lumbosacral spine strain with herniated L5-S1 disc status 
post laminectomy and L5-S-1 discectomy, lumbosacral spine DDD 
and DJD, and right radiculitis lumbosacralis affecting the L-
5 and S-1 dermatomes.

Clearly, the above evidence provides no basis for a schedular 
rating in excess of 30% for L4-5 IVDS under 38 C.F.R. § 5243 
at any time during the rating period under consideration, as 
there has been no evidence of the symptoms required for a 40% 
rating, i.e., forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, or incapacitating episodes of 
IVDS having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Rather, the Board 
finds that the above evidence shows that those delineated 
symptoms are not characteristics of the veteran's current     
L4-5 IVDS.  In this regard, the Board notes the July 2003, 
June 2006, and September 2007 VA physicians' consistent 
findings that lumbosacral spine forward flexion was to 70 
degrees on each occasion, to 50 degrees in September 2008, 
and to 60 degrees in January 2009, and in 2006, 2008, and 
2009, the examiners noted that the Veteran had not had any 
incapacitating episodes related to his low back condition 
during the last 12 months.  With respect to the veteran's 
related IVDS symptoms, the Board notes that he is service 
connected for right lower extremity radiculopathy as a 
separate disability, and has received a separate 10% 
disability rating therefor from June 2006, and a 20% rating 
from November 2008. 

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the DCs predicated 
on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, however, functional loss due to pain, 
fatigability, lack of endurance, and decreased range of 
motion with repeated use has already been taken into 
consideration in the assignment of the current 30% rating.  
On July 2003 VA examination, the Veteran complained of easy 
fatigability during repetitive movement in the lower back, 
and flare-up when bending or lifting.  On June 2006 VA 
examination, the Veteran had increased lumbosacral spine 
pain, easy fatigability, lack of endurance, and decreasing 
range of motion with 5 more degrees during repetitive motion.  
On September 2007 VA examination, the Veteran was able to 
perform repetitive movement of the spine without any 
significant pain, loss of motion, or signs of fatigability.  
There was no pain during movement of the lumbosacral spine on 
September 2008 VA examination, and there was also no pain, 
weakness, fatigue, lack of endurance, or reduction in range 
of motion or function with repetitive lumbar movements.  On 
January 2009 VA examination, the Veteran had increased 
lumbosacral spine pain, easy fatigability, lack of endurance, 
and decreased range of motion, especially flexion and 
extension, with 5 more degrees during repetitive motion.  As 
noted above, the RO in January 2007 increased the rating of 
the veteran's IVDS from 20% to 30% based on consideration of 
the schedular criteria for a 20% rating under DC 5243, and 
the addition of a 10% rating for functional loss due to pain, 
fatigability, lack of endurance, and decreased range of 
motion with repeated use under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the Court's decision in DeLuca.  Hence, 
the record presents no basis for assignment of any higher 
rating based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
L4-5 IVDS has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 
(2008), provides a 3-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must first determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular ratings for a service-connected disability are 
inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether his disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture, and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, his disability picture requires the 
assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected L4-5 IVDS are inadequate.  A comparison between the 
level of severity and symptomatology of the veteran's IVDS 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describe his 
disability level and symptomatology; as discussed above, the 
rating criteria considers the degree of limitation of 
thoracolumbar spine motion, whether there is ankylosis of the 
entire thoracolumbar spine, and incapacitating episodes of 
IVDS and their duration.

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports up to 2009 do not objectively show that his 
L4-5 IVDS alone markedly interferes with employment (i.e., 
beyond that contemplated in the assigned schedular rating), 
or requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
rating for that disability is adequate in this case.  The 
Veteran was noted not to be working on July 2003 VA 
examination, but this was not reported to have been due to 
his low back disability.  Although in September 2004 a VA 
physician opined that the Veteran was unable to work due to 
severe cervical/lumbar arthritis and restricted from lifting, 
twisting, and bending, and a February 2006 VA nurse 
practitioner noted that the Veteran was disabled and unable 
to work secondary to neck and back pain, the Board notes that 
this occupational impairment was reportedly due to a 
combination of his service-connected lumbar and then-non-
service-connected cervical spine disabilities, and was not 
due to his service-connected low back disability alone.  The 
June 2006 VA examiner noted that the Veteran had not had any 
hospital admissions related to his lumbar spine condition 
during the last 12 months.  The veteran's private 
hospitalizations from January to April 2007 reflect treatment 
for a traumatic brain injury, seizures, and a cervical spine 
fracture, not his service-connected low back disability.  In 
January 2009, the VA examiner noted that the Veteran had not 
had any hospital admissions related to his lumbar spine 
condition during the last 12 months, and he was noted to be 
retired from work.
               
In short, there is nothing in the record to indicate that the 
service-connected          L4-5 IVDS on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown,   4 Vet. App. 361, 363 (1993) (noting that a 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board points out that a 
percentage schedular rating represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Hart, inasmuch as the 
factual findings up to 2009 do not show distinct time periods 
where the L4-5 IVDS exhibited symptoms that would warrant 
different ratings, and that the evidence does not support a 
rating in excess of 30% for that disability, which claim thus 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-
56 (1990).

II.  A T/R prior to March 2007

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
prior to March 2007 consisted of L4-5 IVDS, rated as 30% 
disabling; right lower extremity radiculopathy, rated as 10% 
disabling; tinnitus, rated as 10% disabling; and bilateral 
hearing loss, assigned a noncompensable rating.  The combined 
rating of 40% clearly did not meet the minimum percentage 
requirements for a T/R under            38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Moreover, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to met the percentage standards set forth in 
38 C.F.R. § 4.16(a) should be submitted to the Director of 
the Compensation and Pension Service for extraschedular 
consideration.

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose, 4 Vet. App. at 363.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence did not show that the 
veteran's service-connected disabilities, L4-5 IVDS, right 
lower extremity radiculopathy, tinnitus, and bilateral 
hearing loss, alone prevented him from securing and following 
any substantially-gainful employment prior to March 2007.  
Rather, a review of the comprehensive medical records from 
2003 to 2007 shows that he was capable of performing the 
physical and mental acts required by employment prior to that 
date. In July 2003 and June 2006, VA physicians consistently 
found that the veteran's lumbosacral spine forward flexion 
was to 70 degrees on each occasion, and the 2006 examiner 
noted that the Veteran had not had any incapacitating 
episodes related to his low back condition during the last 12 
months.  The Veteran was noted not to be working on July 2003 
VA examination, but this was not reported to have been due to 
any service-connected disability.  Although in September 2004 
a VA physician opined that the Veteran was unable to work due 
to severe cervical/lumbar arthritis and restricted from 
lifting, twisting, and bending, and a February 2006 VA nurse 
practitioner noted that the Veteran was disabled and unable 
to work secondary to neck and back pain, the Board notes that 
this occupational impairment was reportedly due to a 
combination of his service-connected lumbar and then-non-
service-connected cervical spine disabilities, and was not 
due to his service-connected low back disability alone.  A 
June 2006 VA examiner noted that the Veteran had not had any 
hospital admissions related to his lumbar spine condition 
during the last 12 months.  August 2006 VA audiological 
examination noted the veteran's complaints of tinnitus, and 
examination showed speech recognition scores of 92% in the 
right ear and 96% in the left ear, which the examiner opined 
was good and excellent speech discrimination, respectively.  
Mild to moderate right ear and mild to moderately-severe left 
ear sensorineural hearing loss was diagnosed.  The veteran's 
private hospitalizations from January through late March 2007 
reflect treatment for a traumatic brain injury, seizures, and 
a cervical spine fracture, not for any disability that was 
service connected at the time.  

On that record, the Board finds that the veteran's service-
connected disabilities alone did not render him incapable of 
performing the physical and mental acts required by some type 
of gainful employment prior to March 2007.  Impairment as a 
result of the veteran's significant then-non-service-
connected disabilities including the cervical spine may not 
be considered in evaluating his entitlement to a T/R prior to 
March 2007.  

Additionally, the Board finds that there is no showing that, 
at any time prior to March 2007, the veteran's service-
connected disabilities reflected so exceptional or unusual a 
disability picture as to warrant the assignment of a T/R on 
an extraschedular basis pursuant to the provisions of 
38 C.F.R. §§ 3.321(b)(1) or 4.16(b).  Thun v. Peake, 22 Vet. 
App. 111 (2008), provides a 3-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that 
available schedular criteria are inadequate.  Second, if the 
schedular criteria do not contemplate the claimant's level of 
disability and symptomatology and are found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the schedular 
criteria are inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
extraschedular consideration.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular criteria for a T/R are 
inadequate.  As noted above, the veteran's service-connected 
disabilities prior to March 2007 consisted of L4-5 IVDS, 
rated as 30% disabling; right lower extremity radiculopathy, 
rated as 10% disabling; tinnitus, rated as 10% disabling; and 
bilateral hearing loss, assigned a noncompensable rating.  
The combined rating of 40% clearly did not meet the minimum 
percentage requirements for a T/R under            38 C.F.R. 
§ 4.16(a).  Inasmuch as the Veteran did not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a), 
38 C.F.R. § 4.16(b) is for application in this case, as it 
provides for submission to the Director of the Compensation 
and Pension Service for extraschedular consideration cases of 
veterans who are unemployable by reason of service-connected 
disabilities, and who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).
 
Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports prior to March 2007, noted in detail above, 
do not objectively show that his L4-5 IVDS, right lower 
extremity radiculopathy, tinnitus, and bilateral hearing loss 
alone markedly interfered with employment (i.e., beyond that 
contemplated in the schedular criteria), or required frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.
               
In short, there is nothing in the record to indicate that a 
T/R is warranted on an extraschedular basis.  See Van Hoose, 
4 Vet. App. at 363 (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating for a 
service-connected disability represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) 
are not met.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 
Vet. App. at 96; Shipwash, 8 Vet. App. at 227.   

For all the foregoing reasons, the Board finds that the claim 
for a T/R prior to March 2007 must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 53-56.




ORDER

A rating in excess of 30% for L4-5 IVDS is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities prior to March 2007 is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


